McFADDEN, Justice Pro Tern.
This is an appeal from an order of the Industrial Commission, adopting the findings and decision of the appeals examiner of the Department of Employment, which decision held claimant to be ineligible for unemployment compensation. We affirm.
The Industrial Commission’s denial of claimant’s request for benefits was based on I.C. § 72-1366(e), which states in pertinent part:
“The personal eligibility conditions of a benefit claimant are that—
******
“(e) His unemployment is not due to the fact that he left his employment voluntarily without good cause, or that he *120was discharged for misconduct in connection with his employment.”
This Court, in Johns v. S.H. Kress & Co., 78 Idaho 544, 548, 307 P.2d 217, 219 (1957), placed the following explanatory gloss on the term “misconduct” in the above-quoted statute:
“While the term ‘discharged for misconduct’ as used in Sec. 72-1366(f) [now (e)], I.C. has been variously defined, we think the term should be interpreted as meaning wilful, intentional disregard of the employer’s interest; a deliberate violation of the employer’s rules; or a disregard of standards of behavior which the employer has a right to expect of his employees.”
Claimant Harrelson worked as a recreational therapist for respondent Pine Crest Psychiatric Center from February 9, 1982 to May 20, 1982. In that capacity, she was responsible to organize and conduct group therapy sessions, attend staff meetings and in-house training sessions, comply with respondent’s methodology of psychiatric care, and report regularly to her supervisor as to her scheduling and progress.
This is essentially an appeal challenging the factual determination of the Department of Employment appeals examiner. The evidence, though disputed, could be reasonably construed to show that claimant displayed a negative, belligerent, and childish attitude; did not satisfactorily demonstrate or use the skills which were required for her job; did not endeavor to improve; and did not meet the criteria defined by respondent for the position which she held. Furthermore, the record supports the respondent’s contention that claimant was consistently late to staff meetings, without excuse and despite repeated warnings; and that she refused to follow respondent’s philosophy of patient care.
Claimant was discharged from employment following her failure to pass her probationary period. She applied for unemployment compensation, and her claim for benefits was contested by her employer. A hearing was held before a Department of Employment hearing examiner, who found that claimant was ineligible for benefits because she had been terminated for work-related misconduct. The Industrial Commission, after reviewing the record, adopted the examiner’s findings and denied claimant’s request for benefits.
Our review of Industrial Commission decisions is limited to issues of law, and we will not overturn the commission’s factual findings where they are supported by substantial and competent evidence. Cornwell v. Kootenai County Sheriff, 106 Idaho 823, 683 P.2d 859 (1984); Parker v. St. Maries Plywood, 101 Idaho 415, 614 P.2d 955 (1980); Bentley v. Bunker Hill Co., 100 Idaho 571, 602 P.2d 69 (1979). See Idaho Const, art. 5, § 9. We do not find that the commission erred in this regard.
The decision of the Industrial Commission is affirmed. Costs to respondents. No attorney’s fees on appeal.
DONALDSON, C.J., and BAKES, J., concur.